Exhibit 10.29

 

Execution Version

 

FORM SERVICES AGREEMENT

 

by and between

 

MEDI-LINE S.A.

 

as Company

 

and

 

HD RESOURCES S.P.R.L.

 

as Manager

 

APRIL 7, 2017

 

Services Agreement Medi-Line – HD ResourcesPage 1

 

 

Execution Version

 

This services agreement (the “Agreement”) is made and entered into on April 7,
2017 and, subject to article 1.2 below, effective as of May 31, 2017 (the
“Effective Date”).

 

BETWEEN

 

(1) Medi-Line S.A., a company incorporated under the laws of Belgium, having its
registered office at Liege Science Park, rue des Gardes Frontières, 5, 4031
Angleur (Liège) Belgium, registered with the Belgian Commercial Register
(“Banque Carrefour des Entreprises”) under number BE 0452.084.633,

 

Hereinafter referred to as the “Company”,

 

AND

 

(2) HD Resources S.P.R.L., a company under formation under the laws of Belgium,
with its office at 4650 Herve, Rue Sous le Château, 10, Liège, Belgium, the
registration of which is pending,

 

Hereinafter referred to as the “Manager”.

 

The Company and the Manager are collectively hereinafter referred to as the
“Parties”, and individually as a “Party”.

 

IT HAS BEEN AGREED AS FOLLOWS:

 

Article 1 – Object of the Agreement and Condition Precedent

 

1.1 The Company appoints, retains and engages the Manager, who hereby accepts
such appointment, retention and engagement, to render and provide certain
management services to and for the benefit of the Company on the terms and
conditions of this Agreement.

 

1.2 This Agreement is made effective solely upon and subject to the closing and
full execution of the stock purchase agreement, and the underlying transactions,
by and between Henri Decloux and Paul Macors, as sellers, and Nexeon Medsystems
Belgium S.p.r.l., as purchaser, entered into on or about April 7, 2017 (the
“SPA”) pursuant to which the purchaser is buying from the sellers, and the
sellers are selling to the purchaser, certain shares in Ingest S.p.r.l. and
Medi-Line S.A., respectively.

 



Services Agreement Medi-Line – HD ResourcesPage 2

 

 

Execution Version

 

Article 2 – Management Services

 

2.1. The Manager shall assist the board of directors and the managing
director(s) (“administrateur(s)-délégué(s)”) of the Company to manage the
Company.

 

2.2. The Manager shall render and provide, under the general direction and
control of the board of directors and the managing director(s) of the Company,
the following services (the “Management Services”):

 

●implement and develop the strategies defined by the board of directors and the
managing director(s);

●collect the Company’s results and report them to the board of directors and the
managing director(s);

●define the quality objectives;

●define the functional organization of the Company and assign responsibilities;

●define the performance objectives for the departments;

●assign necessary resources to the departments in order to achieve the
objectives;

●ensure the customer satisfaction;

●ensure the dissemination of corporate values: respect, integrity,
collaboration, honesty, accuracy and rigor;

●ensure that the Company's management tools (i.e. ERP, accounting) are properly
implemented and maintained;

●ensure that the accounting, tax and social obligations are properly fulfilled;

●request and direct the quality management reviews;

●approve and validate documents binding on the Company (offers, etc.);

●supervise and coordinate the organization of new project development; and

●any other similar services, whether ancillary, supplemental or in addition to
the above, that are commercially reasonably expected to be performed under this
Agreement.

 

Article 3 – Duties, Representations and Warranties of the Manager and Manager’s
Representative

 

3.1. Subject to article 3.5, the Manager and the Manager’s Representative (as
hereinafter defined) shall provide the Management Services in a professional
manner and in the best interests of the Company at all times.

 

3.2. The Manager and the Manager’s Representative (as hereinafter defined) shall
keep the board of directors and the managing director(s) fully informed of all
matters relative to the management of the Company which requires their
involvement and should properly be brought to their attention.

 



Services Agreement Medi-Line – HD ResourcesPage 3

 

 

Execution Version

 

3.3. The Manager and the Manager’s Representative (as hereinafter defined) shall
devote to the Management Services such of its/his time, attention and skill as
may be necessary for the proper performance of these services.

 

The Manager and the Manager’s Representative (as hereinafter defined) will
devote its/his full working time and attention to the performance of its/his
duties under this Agreement and to the promotion of the business and interests
of the Company and its subsidiaries and other affiliates; provided, however,
that the Manager and the Manager’s Representative (as hereinafter defined), as
applicable, will be entitled to thirty (30) days of paid annual leave, national
and public holidays and days off as scheduled in connection with plant and
office closings. Notwithstanding the foregoing, the Manager and the Manager’s
Representative (as hereinafter defined), as applicable, may (a) with the consent
of the Company (which consent shall not be unreasonably withheld or delayed),
serve on the board of directors (or its equivalent) of one other for profit
business enterprise, (b) engage in charitable, educational, religious, civic and
similar types of activities (including serving on the boards of directors or
equivalent governing bodies of charitable, educational, religious, civic or
similar organizations) and (c) manage its/his personal investments; provided
that, in each case, such activities do not, whether individually or in the
aggregate, materially inhibit, limit, interfere with or conflict with the
performance of the Manager’s and/or the Manager’s Representative’s duties
hereunder or conflict with the Manager’s and/or the Manager’s Representative’s
obligations under this Agreement.

 

3.4. The place of work of the Manager and the Manager’s Representative will be
at the registered office of the Company in Belgium subject to absence due to
business travel.

 

3.5. The Management Services will exclusively be performed by its
representative, Mr Henri Decloux, manager (“gérant”) of the Manager, in the name
and for the account of the Manager (the “Manager’s Representative”).

 

3.6. Each of the Manager and the Manager’s Representative guarantees to the
Company that it/he is under no obligation or commitment that affects or is
inconsistent or interferes with its/his obligations and performance under this
Agreement.

 

3.7. During the Term (as hereinafter defined) of this Agreement, the Manager and
the Manager’s Representative shall faithfully and diligently render and perform
such Management Services, including but not limited to those services described
in article 2.2, and at all times in accordance with all applicable laws, the
Company’s constitutional documents and the lawful instructions of the Company,
including any authorizations from the Company for those matters that require
such. Each of he Manager and the Manager’s Representative warrants at the date
of this Agreement that it/he has all necessary authorisations, licences,
consents and sent out any required notifications to perform the Management
Services. Each of the Manager and the Manager’s Representative warrants that the
Management Services will be performed consistent with generally accepted
industry standards. If the Manager and/or the Manager’s Representative
breach(es) this warranty, the Company’s sole and exclusive remedy will be to
require the Manager and/or the Manager’s Representative to re-perform the
Management Services, except in the event of the Company’s gross negligence or
willful misconduct.

 



Services Agreement Medi-Line – HD ResourcesPage 4

 

 

Execution Version

 

3.8. Each of the Manager and the Manager’s Representative represents that the
Manager and the Manager’s Representative, respectively, has the qualifications,
experience, and ability to perform the Management Services properly using
reasonable care and diligence. The Manager and the Manager’s Representative, as
applicable, shall devote such time and effort as may reasonably be deemed
necessary for the performance of the Management Services and shall perform the
Management Services in a professional manner to be expected of a manager or a
manager’s representative pursuant to customary and medical device manufacturing
industry standards for a person who is qualified and experienced in carrying out
such Management Services. The Manager and the Manager’s Representative shall
adhere to the company policies of the Company in the performance of the
Management Services and the Manager and the Manager’s Representative shall at
all times keep the Company fully and properly informed of all matters which may
require further instruction or direction or which may properly be considered as
material to the interests of the Company and shall comply with all reasonable
and lawful instructions concerning the provision of the Management Services in
accordance with the terms of this Agreement.

 

3.9. Each of the Manager and the Manager’s Representative represents and
warrants to the Company that: (a) it/he has the legal authority to execute and
perform this Agreement; (b) this Agreement is a valid and binding agreement
enforceable against him according to its terms; (c) it/he has consulted its
attorneys and financial advisors with respect to the terms of this Agreement;
and (d) it/he is not a party to or subject to any restrictive covenants, legal
restrictions or other agreements in favor of any entity or person which would in
any way prohibit, preclude, inhibit, impair or limit the Manager’s and/or the
Manager’s Representative’s ability to perform its/his obligations under this
Agreement, including, but not limited to, non-competition agreements,
non-solicitation agreements or confidentiality agreements.

 

Article 4 – Duties of the Company

 

4.1. The Company, through its board of directors and/or its managing
director(s), shall do its utmost, within the limits of its constitutional
documents and applicable laws, to facilitate the performance by the Manager of
its Management Services under this Agreement.

 

4.2. The Company shall provide the Manager, to the extent available to the
Company, with all information, documents, assistance and support reasonably
necessary or useful for the Manager to perform the Management Services as agreed
upon.

 

Article 5 – Relationship between the Parties

 

5.1. Notwithstanding anything to the contrary herein, the Manager’s sole
relationship with the Company is that of an independent contractor. Neither the
Manager nor the Manager’s Representative is and shall be deemed to be an
employee or otherwise on the pay-roll of the Company. Nothing contained in this
Agreement is intended to or shall be construed, whether express or implied, to
create between the Company and the Manager and/or between the Company and the
Manager’s Representative, respectively, a relationship of employer/employee,
principal/agent, a joint venture, partnership, franchise, or other similar
relationship and render one Party liable for any debt, liability or obligations
incurred by the other Party. Neither the Manager nor the Manager’s
Representative shall at no time under any circumstances act as or hold itself
out to be an employee of the Company, whether by words, actions, or otherwise.
The Manager further understands and agrees as follows:

 

(a) Method of Provision of Management Services. The Manager shall perform the
Management Services in compliance with the terms and conditions set forth in
this Agreement.

 



Services Agreement Medi-Line – HD ResourcesPage 5

 

 

Execution Version

 

(b) No Authority to Bind the Company. Neither the Manager, nor any partner,
director, officer, adviser, agent, representative, or employee of the Manager,
has the authority or hold itself out as having authority to make any decision on
behalf of or enter into contracts that will bind or commit the Company to any
action, omission or course of action or will create obligations or liabilities
on the part of the Company without the prior written authorization of the
Company so requested. Upon seeking such authorization, the Manager shall in all
cases make a recommendation for consideration detailing the recommended course
of action and the reasoning for it.

 

(c) No Benefits. The Manager acknowledges and agrees that neither the Manager
nor the Manager’s Representative will be eligible for any Company employee
benefits, including but not limited to severance, and, to the extent the Manager
and/or Manager’s Representative otherwise would be eligible for any Company
employee benefits but for the express terms of this Agreement, the Manager and
the Manager’s Representative hereby expressly waive and decline any right, claim
or option to register for or participate in such Company employee benefits plan.

 

Subject to other provisions of this Agreement, the Manager remains free to
determine the manner in which it will perform the Management Services.

 

Subject to other provisions of this Agreement, the Manager shall be solely
responsible for its operating expenses.

 

5.2. Nothing in this Agreement shall create or be deemed to create a partnership
or joint-venture or a relationship of employer/employee between the Parties and
render one Party liable for any debt, liability or obligations incurred by the
other.

 

5.3. The Company shall give appropriate power and authority to the Manager to
carry out such acts and incur such expenses that will be necessary or useful to
manage the Company, in accordance with the applicable legal provisions, the
Company’s articles of association and any other constitutional documents, the
decisions of the board of directors and the provisions of this Agreement.

 

Article 6 – Fees, Expenses and Insurance

 

6.1. In consideration of the Management Services rendered, the Company shall
pay, as of June 30, 2017, the Manager monthly fees of fifteen thousand Euros
(EUR 15,000.00) (the “Fees”) payable on the last day of each calendar month and
which shall be the sole remuneration for the Management Services rendered. The
Parties acknowledge and agree that the compensation set forth in this Agreement
represents the fair market value of the Management Services to be performed by
the Manager to the Company. Such Fees are inclusive of all disbursements and
overhead incurred by the Manager except as otherwise provided for herein.

 

These Fees are exclusive of Value Added Tax (VAT). The Manager will pay any and
all taxes in addition to the Fees invoiced. The Manager will pay, or reimburse
the Company for the payment of all taxes, excluding VAT, related penalties and
interest, except taxes for which the Manager has provided a certificate of
exemption acceptable to both the Company and the appropriate taxing authority
prior to delivery of the Management Services.

 



Services Agreement Medi-Line – HD ResourcesPage 6

 

 

Execution Version

 

The Manager agrees to indemnify, defend, and hold the Company harmless from any
liability for, or assessment of, any suits, claims or penalties with respect to
such withholding taxes, income taxes, labor, or employment requirements,
including any liability for, or assessment of, withholding taxes imposed on the
Company by the relevant taxing authorities with respect to any compensation paid
to the Manager or Manager’s partners, directors, officers, agents, advisers,
representatives or employees.

 

6.2. The Company shall provide the Manager with a credit card to accommodate
payment of business related representation expenses (the “Representation
Expenses”). The Manager shall provide and deliver monthly invoices to the
Company at the end of the calendar month during and within which such invoices
incurred setting forth (i) the reasonable costs and expenses actually incurred
by the Manager in the rendering and performance of the Management Services so
requested and to be provided hereunder and (ii) the amount of Fees,
Representation Expenses and Travel Expenses (as defined hereinafter)
(collectively hereinafter referred to as the “Total Fees”) due and payable to
the Manager for Management Services rendered during the relevant month pursuant
to articles 6.1 and 6.3 hereof (the “Invoice”).

 

6.3. In addition to the fees and allowances for representation set forth above,
the Company shall reimburse all reasonable travel, hotel and restaurant expenses
(the “Travel Expenses”) incurred by the Manager in performing the Management
Services. The expenses shall be reimbursed every month on submission of relevant
invoices, receipts or other proper evidencing documents.

 

6.4. Notwithstanding anything to the contrary herein, the Manager shall be
solely responsible and liable for paying any and all tax and social security
contributions required to be paid in relation to any of the payments made by the
Company to the Manager under this Agreement.

 

6.5. The Company may suspend, at its discretion, payment of the Total Fees in
the event that the Manager is unable to provide the Management Services for a
period of forty-five (45) consecutive calendar days.

 

6.6 Each of the Parties shall have obtained, and will maintain at their own cost
and expense and at all times throughout the Initial Term and/or Second Term (as
hereinafter defined), as applicable, Commercial General Liability Insurance
including, at a minimum, coverage for contractual liability, product liability,
personal injury and bodily injury in an amount not less than EUR 1,000,000 (one
million Euros) per occurrence/EUR 3,000,000 (three million Euros) aggregate (or
as may be aggregated by the excess liability policy on the General Liability
policy), or the equivalent thereof in the local currency. Notwithstanding
anything to the contrary contained herein, each policy shall provide that the
policy cannot be changed, modified or canceled without at least thirty (30)
days’ prior written notice to the other Party. Either Party will furnish the
other Party with a certificate of insurance evidencing the coverage as outlined
above on the latter Party’s request.

 

Article 7 – Confidentiality

 

7.1. The Manager shall, during the Term (as hereinafter defined) of this
Agreement and for a period of five (5) years after its termination for any
reason whatsoever, maintain as secret and confidential and shall not disclose to
third parties any trade secrets, Intellectual Property (as hereinafter defined)
or other confidential and proprietary information which the Manager may have
learnt, received, obtained or exposed to otherwise from its activities and
rendering of Management Services for the Company, including, but not limited to,
information regarding the Company’s intellectual property, Patents (as
hereinafter defined), know-how, production methods, distribution channels,
clientele, price lists, pricing methods, salary data and strategic business
decisions.

 



Services Agreement Medi-Line – HD ResourcesPage 7

 

 

Execution Version

 

“Intellectual Property” shall mean, on a world-wide basis, with respect to the
Company and the products, any and all known or hereafter known tangible and
intangible (i) trademarks, trademark registrations, trademark applications,
service marks, service mark registrations, service mark applications, business
marks, brand names, trade names, trade dress, names, logos and slogans and all
goodwill associated therewith; (ii) patents, patent rights, provisional patent
applications, patent applications, designs, registered designs, registered
design applications, industrial designs, industrial design applications and
industrial design registrations, including any and all divisions, continuations,
continuations-in-part, extensions, substitutions, renewals, registrations,
revalidations, reexaminations, reissues or additions, including supplementary
certificates of protection, of or to any of the foregoing items; (iii)
copyrights, copyright registrations, copyright applications, original works of
authorship fixed in any tangible medium of expression, including literary works
(including all forms and types of computer software, including all source code,
object code, firmware, development tools, files, records and data, and all
documentation related to any of the foregoing), rights associated with works of
authorship including, without limitation, copyrights, moral rights and
mask-works, musical, dramatic, pictorial, graphic and sculptured works; (iv)
trade secrets, technology, discoveries and improvements, know-how, proprietary
rights, formulae, confidential and proprietary information, technical
information, techniques, inventions, designs, drawings, procedures, processes,
models, formulations, manuals and systems, whether or not patentable or
copyrightable, formulation, clinical, analytical and stability information and
data which have actual or potential commercial value and are not available in
the public domain; (v) all other intellectual property or proprietary rights, in
each case whether or not subject to statutory registration or protection, and
(vi) all registrations, applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter existing, made, or in force
(including any rights in any of the foregoing).

 

“Patents” shall mean all patents and patent applications, including the
inventions and improvements described and claimed therein together with the
reissues, divisions, continuations, renewals, extensions and continuations in
part thereof, all income, royalties, damages and payments now or hereafter due
and/or payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

 

7.2. The Manager guarantees that it will unconditionally and fully comply with
the obligations as set out in article 7.1.

 

7.3. Upon termination or expiration of this Agreement for any reason whatsoever,
the Manager shall return promptly to the Company all files, records, documents
and all other data, whether tangible or non-tangible, concerning the business of
the Company in its possession, directly or indirectly, and whether in written,
electronic or any other form or format.

 



Services Agreement Medi-Line – HD ResourcesPage 8

 

 

Execution Version

 

Article 8 – Term and Termination of this Agreement

 

8.1. Subject to article 1.2 hereof, this Agreement shall come into force and be
effective on May 31, 2017 and shall, subject to the provisions of article 8.2,
continue in effect for an initial fixed term of two (2) years (the “Initial
Term”). After the expiration or termination of the Initial Term, this Agreement
shall be automatically renewed once for another fixed period of two (2) years
(the “Second Term”, and together with the Initial Term hereinafter referred to
as the “Term”), unless either Party has given the other Party a prior notice of
termination in writing at least six (6) months before the end of the Initial
Term. Upon termination or expiration, as applicable, the Manager shall have no
further rights or claims under this Agreement and shall be entitled only to
receive the amounts due, if any, for the Management Services rendered pursuant
to article 2 hereof through the effective date of termination or expiration, as
applicable.

 

8.2. Either Party shall be entitled to cancel and terminate this Agreement at
any time during the Term upon a thirty (30) days prior written notice in case of
material breach or default by the other Party of its duties and obligations
under this Agreement and the defaulting or breaching Party fails to promptly
cure the breach or default following the receipt of the above written notice,
provided that such material breach or default is described in detail in the
aforesaid termination notice; provided, however, that in the case of extended
[severe] illness of either Party, the above referenced notice period of thirty
days will be extended to forty-five (45) days.

 

Notwithstanding anything to the contrary herein, the Company shall have the
right to terminate the Agreement for Cause (as hereinafter defined) effective
immediately at any time. For purposes of this article 8.2, the Company shall
have "Cause" to terminate this Agreement upon a reasonable determination by the
Company, in good faith, that the Manager: (i) is indicted for, is convicted of
or pleads guilty or no contest to (a) any felony or (b) any crime (whether or
not a felony) involving fraud, dishonesty, theft, breach of trust or moral
turpitude; (ii) conduct by the Manager in connection with its duties or
responsibilities hereunder that is fraudulent, unlawful (unless based upon
authority given pursuant to a resolution duly adopted by (or other writing from)
the Company, as applicable, or based upon the advice of counsel for the
Company), grossly negligent or that constitutes a breach of fiduciary duty or
willful misconduct; (iii) the Manager’s refusal to follow or failure to make a
good faith effort to follow lawful reasonable directions or material failure to
obtain the required authorization(s) and consent(s) from the Company related to
its duties and responsibilities hereunder which are directed to be undertaken
from the Company; (iv) the Manager’s material breach of its obligations under
this Agreement, or any other agreement between the Manager and the Company
and/or the Manager’s continued failure to make a good faith effort to
satisfactorily perform the duties to be performed by the Manager pursuant to
articles 2 and 3; (v) any acts of dishonesty (excluding good faith requests for,
or good faith acceptance of, improper expense reimbursements) by the Manager
resulting or intending to result in personal gain or enrichment at the expense
of the Company; (vi) the Manager’s material failure to comply with a material
company policy of the Company; or (vii) the Manager is engaging in personal
conduct (including, but not limited to, harassment of or discrimination against
employees or other agents) which seriously discredits or damages, or could
seriously discredit or damage, the standing, reputation or business prospects of
the Company or which has had, or likely will have, a material adverse effect on
Manager’s business or reputation; provided, that, the Manager shall have thirty
(30) days after notice from the Company to cure the deficiency leading to the
Cause determination (except with respect to (i), (ii), (v) and (vii) above), if
curable (as determined by the Company). A termination for Cause shall be
effective immediately or on such other date as determined and set forth by the
Company (or its designee).

 



Services Agreement Medi-Line – HD ResourcesPage 9

 

 

Execution Version

 

8.3. In the event that before the end of the Initial Term or the Second Term, as
applicable, the Company cancels and terminates this Agreement, except for a
Cause provided for under article 8.2, the Company shall pay the Manager an
indemnity equal to the fees normally due and payable to the Manager up to and
including the last day of the Initial Term or the Second Term, as applicable.
The indemnity shall be payable promptly after the Manager has been notified of
the Company’s decision to terminate this Agreement.

 

Article 9 – Non-Solicitation or Hire

 

9.1. The Manager agrees that its duties and services hereunder are a good fit
with the Company and that its position with the Company places him in a position
of confidence and trust with employees, clients, and suppliers of the Company
and its respective subsidiaries and affiliates. The Manager further agrees and
acknowledges that in the course of the Manager’s engagement by the Company, the
Manager will be privy to the confidential information. Accordingly, the Manager
consequently agrees that it is reasonable and necessary for the protection of
the trade secrets, goodwill and business of the Company that the Manager make
the covenants contained herein and the Manager agrees that while engaged by the
Company and during the eighteen (18) months following the termination of the
Manager’s engagement hereunder for any reason or no reason at all (the
“Restrictive Period”), the Manager shall not (without the express prior written
consent of the Company), anywhere in the world, directly or indirectly: (a)
induce or attempt to induce, any supplier to or customer or client of the
Company or to terminate, reduce or alter negatively its relationship with the
Company or in any matter interfere with any agreement or contract between the
Company and such supplier, customer or client; or (b) employ, solicit for
employment, or advise or recommend to any other person that they employ or
solicit for employment or retention as a Manager, any person who is, or was at
any time within twelve (12) months prior to the last day of Manager’s engagement
by the Company, an employee of, or exclusive Manager to, the Company, provided,
that neither (1) the general advertisement for employees or service providers
(i.e., not targeted toward any of the Company’s current or former employees or
exclusive Managers) nor (2) the Manager is being named as an reference for a
current or former employee and responding to ordinary course inquiries made of
the Manager by prospective employers or service recipients of such current or
former employee or exclusive Manager in connection with such reference, shall be
deemed a violation of this article 9.1.

 

9.2. In the event that the Manager terminates this Agreement for material breach
of the Company’s obligations under article 8.2 or the Company fails to pay the
Manager all or part of the indemnity provided under article 8.3 of this
Agreement, the Manager will be automatically relieved from any non-competition
obligation under this Agreement after the termination of such Agreement.

 

Article 10 – Indemnity

 

(a) The Company. The Company shall indemnify, defend and hold the Manager
harmless from all third-party claims, suits, liabilities, costs, and reasonable
attorneys’ fees actually incurred (the “Claims”) arising out of or resulting
from the Company’s (i) negligence or misconduct under this Agreement, (ii)
failure to perform its obligations under this Agreement or (iii) breach of its
representations and warranties, provided such Claims are not the result of (x) a
material breach of this Agreement by the Manager, or (y) the negligence or
willful misconduct of the Manager, or the Manager’s directors, officers,
employees, agents, representatives, or Managers.

 



Services Agreement Medi-Line – HD ResourcesPage 10

 

 

Execution Version

 

(b) Manager. The Manager shall indemnify, defend and hold the Company harmless
from all third-party Claims arising out of or resulting from Manager’s (i)
negligence or misconduct in providing the Management Services under this
Agreement; (ii) failure to perform its obligations under this Agreement, (iii)
professional malpractice, and (iv) a breach of any representations, warrants or
covenants in this Agreement, provided such Claims are not the result of (x) a
material breach of this Agreement by the Company, which includes but is not
limited to the failure of following, implementing, applying or obtaining, as
applicable, the Company’s instructions, directions, policies or required
authorization(s) or consent(s), or (y) the negligence or willful misconduct of
the Company, or The Company’s directors, officers, employees, agents,
representatives or managers (not including the Manager).

 

(c) Indemnification Procedures. The indemnified Party shall promptly notify the
indemnifying Party in writing of any such Claim, and shall take such action as
may be necessary to avoid default or other adverse consequences in connection
with such Claim. The indemnifying Party shall have the right to select counsel
and to control the defense and settlement of such Claim; provided, however, that
the indemnified Party shall be entitled to participate in the defense of such
Claim and to employ counsel at its own expense to assist in handling the Claim,
and provided further, that the indemnifying party shall not take any action in
defense or settlement of the Claim that would negatively impact the indemnified
party. The indemnified Party shall provide cooperation and participation of its
personnel as required for the defense at the cost and expense of the
indemnifying Party.

 

Article 11 – Severability

 

If any term or provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions or terms shall remain in full force and
shall not be affected, impaired or invalidated thereby.

 

Article 12 – Entire agreement

 

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes any prior agreements, understandings,
representations or statements, written or oral, by or between the Parties.

 

Article 13 – Amendment and waiver

 

The terms and provisions of this Agreement may not be amended or waived except
in writing signed by each of the Parties.

 

Article 14 – Assignment

 

Neither Party shall assign or transfer any of its rights or obligations under
this Agreement to any third party without the prior written consent of the other
Party which shall not be unreasonably delayed, conditioned or withheld.

 



Services Agreement Medi-Line – HD ResourcesPage 11

 

 

Execution Version

 

Article 15 – Governing law

 

This Agreement shall be governed by and construed in accordance with the
domestic laws of Belgium without giving effect to any choice or conflict of law
provision or rule (whether of Belgium or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than Belgium.

 

Article 16 – Arbitration

 

16.1. If a dispute, controversy or claim (“Dispute”) arises out of or in
connection with this Agreement (including, without limitation, the
interpretation, performance, validity or enforceability thereof), the Parties
shall follow the following procedure: (i) either Party shall give to the other
Party written notice of the Dispute, setting forth its nature and particulars;
(ii) upon service of the notice the Parties shall attempt in good faith to
resolve the Dispute; (iii) if the above Parties’ representatives are for any
reason unable to resolve the Dispute fifteen (15) business days of service of
the notice, then any Party shall be entitled to initiate an arbitration
procedure under article 16.2.

 

16.2. Any Dispute that the Parties are unable to resolve under article 16.1,
shall be finally settled by arbitration under the CEPANI (the Belgian Centre for
Arbitration and Mediation) Rules of Arbitration in force on the date on which
the notice of arbitration is submitted by one or more arbitrators appointed in
accordance with these rules. The place of arbitration shall be Brussels. The
language(s) of the proceedings shall be English and/or French. The award
rendered shall be final and binding upon both Parties.

 

Article 17 – Counterparts

 

This Agreement may be executed in one or more counterparts (including by means
of facsimile), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

the remainder of this page intentionally left blank – signature pages to follow

 

Services Agreement Medi-Line – HD ResourcesPage 12

 

 

Execution Version

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in three (3)
original copies as of the date above written.

 

ACCEPTED BY:   ACCEPTED BY:       MEDI-LINE, S.A.   HD RESCOURCES S.P.R.L      
Signature:  /s/ William Rosellini   Signature:  /s/ Henri Decloux Name: William
Rosellini   Name: H. Decloux Title: CEO   Title: Gerant

 



Services Agreement Medi-Line – HD ResourcesPage 13

 